Case 4:19-cr-00450 Document 93-1 Filed on 09/19/19 in TXSD Zi of 1 fr

YAHOO! MAIL 4
Subject RE: Claim #424958

From Till, Tammy <TTill@txfb-ins.com>

To: Broderick James <jamesb8950@yahoo.com>

Date Tue, Sep 10, 2019 at 14:46

Payment for the UIMBI claims were mailed on 07/03/19

Tammy Till, AIC

Texas Farm Bureau Insurance
Senior Claims Representative
1905 West Loop

El Campo, TX 77437

Office: 979-543-1220

Cell: 979-257-6352

Fax: 866-229-9877

 

From: Broderick James <jamesb8950@yahoo.com>
Sent: Monday, September 9, 2019 1:49 PM

To: Till, Tammy <TTill@txfb-ins.com>

Subject: Claim #424958

 

CAUTION: This email message originated from outside the organization. Do not click on links or open
attachments unless you recognize the sender and know the content is safe.

 
